             Case 2:17-cv-01073-CFK Document 136 Filed 12/22/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      RUI TONG, et al.,                             :     CIVIL ACTION
              Plaintiffs,                           :
           v.                                       :     No. 17-1073
                                                    :
      HENDERSON KITCHEN, INC.,                      :
      et. al.,                                      :
               Defendants.                          :

                                      MEMORANDUM

 I.      INTRODUCTION

            Defendants filed a bill of costs with the Clerk of Court following a bench

      trial pursuant to Fed. R. Civ. P. 54(d)(1). The Clerk of Court denied all costs

      claimed by Defendants because the Clerk was unable to determine whether

      Defendants were the prevailing party. Defendants filed the instant Motion for

      Review of the Clerk’s Denial of Taxable Costs to Defendants requesting that the

      Court find that Defendants are the prevailing party in this matter and award

      Defendants their requested costs. ECF No. 135.

II.      BACKGROUND

            On May 2, 2017, Plaintiffs filed an Amended Complaint alleging seven

      counts under the Fair Labor Standards Act, the Pennsylvania Minimum Wage Act,

      29 U.S.C. §203(m) and (t), 43 P.S. § 333.103(d)(2), and the Pennsylvania Wage

      Payment and Collection Law. ECF No. 17. Defendants filed a partial motion to
       Case 2:17-cv-01073-CFK Document 136 Filed 12/22/20 Page 2 of 6




dismiss, seeking to dismiss Counts I, II, V, VI, and VII. ECF No. 18. The

Honorable R. Barclay Surrick granted Defendants’ Motion to Dismiss as to Counts

I and II for every Plaintiff except Plaintiff Chuan Geng; denied Defendants’

Motion to Dismiss as to Counts V and VI; and granted Defendants’ Motion to

Dismiss as to Count VII for all Plaintiffs. ECF No. 25. After this order, the only

remaining claims were Counts I and II as to Plaintiff Chuan Geng only, and Counts

III, IV, V, and VI as to all Plaintiffs. Id. On November 19, 2018, this matter was

reassigned from the calendar of the Honorable R. Barclay Surrick to the calendar

of the Honorable Chad F. Kenney for all further proceedings. ECF No. 28.

      This Court held a bench trial in this matter on October 28 and 29, 2019.

ECF No. 113. On February 19, 2020, the Court issued findings of facts and

conclusions of laws (ECF No. 124) and an order disposing of all claims between

all parties (ECF No. 125). The Court found in favor of five Plaintiffs in an amount

totaling $59,891.38. ECF No. 125. The Court found in favor of Defendants

against Plaintiff Ya-Tang Chi. Id. Plaintiffs filed a Motion for Attorney’s Fees,

which the Court denied as untimely. ECF No. 133. Defendants filed a bill of costs

with the Clerk of Court asserting that “[j]udgment ha[s] been entered in the above

entitled action on 2/19/2020 against Plaintiffs” and requesting $7,511.39 in costs

pursuant to Fed. R. Civ. P. 54(d)(1). ECF No. 126. The Clerk of Court denied

Defendants’ Bill of Costs because the Clerk was unable to determine whether
                Case 2:17-cv-01073-CFK Document 136 Filed 12/22/20 Page 3 of 6




       Defendants were the prevailing parties for purposes of taxing costs. ECF No. 134.

       Defendants then filed the instant Motion for Review of the Clerk’s Denial of

       Taxable Costs to Defendants, requesting that the Court find that Defendants are the

       prevailing party in this matter and award Defendants their requested costs. ECF

       No. 135.

III.         ANALYSIS

               Defendants contend that they are the prevailing parties in this litigation

       because Plaintiffs prevailed in only their unpaid overtime claims. ECF No. 135 at

       3, 5. Defendants note that six Plaintiffs sought damages totaling $860,671.02, but

       the Court awarded five Plaintiffs only $59,891.38, “which amounts to only 6.9% of

       their claims.” Id. at 3. Defendants argue that because Defendants prevailed on all

       of the other claims against Plaintiffs, they are the prevailing parties in this matter.

       Id.

               Fed. R. Civ. P. 54(d)(1) states that “[u]nless a federal statute, these rules, or

       a court order provides otherwise, costs—other than attorney’s fees—should be

       allowed to the prevailing party.” The Fair Labor Standards Act (“FLSA”) further

       states, “[t]he court in such action shall, in addition to any judgment awarded to the

       plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant,

       and costs of the action.” 29 U.S.C. § 216.
       Case 2:17-cv-01073-CFK Document 136 Filed 12/22/20 Page 4 of 6




      “In th[e Third] Circuit, the standard used for determining prevailing party

status is ‘whether plaintiff achieved some of the benefit sought by the party

bringing the suit.’” Tyler v. O’Neill, 112 F. App’x 158, 161 (3d Cir. 2004)

(quoting Institutionalized Juveniles v. Sec’y of Public Welfare, 758 F.2d 897, 926

(3d Cir. 1985)) (citations omitted). “Ordinarily, a party in whose favor judgment is

rendered is the prevailing party for purposes of Rule 54(d).” Tyler, 112 F. App’x at

161 (quoting 10 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice & Procedure § 2667 (3d ed.1998)).

      “Where a defendant successfully defends against a plaintiff’s substantial

claims and judgment is entered accordingly, the defendant is generally considered

the prevailing party for purposes of Rule 54(d)(1).” Tyler, 112 F. App'x at 161 (3d

Cir. 2004) (citing Russian River Watershed Protection Comm. v. City of Santa

Rosa, 142 F.3d 1136, 1144 (9th Cir. 1998)).

      Defendant’s only claim to prevailing party status is that Plaintiffs did not

succeed on all claims against Defendants nor were Plaintiffs awarded all of the

money requested against Defendants. Defendants further fail to cite any caselaw

indicating that Defendants are the prevailing party under these circumstances. The

Court found that Defendants violated the FLSA and awarded damages to Plaintiffs

totaling $59,891.38. ECF No. 125. Therefore, Defendants did not “successfully

defend[] against [] plaintiff’s substantial claims.” Tyler v. O'Neill, 112 F. App’x
               Case 2:17-cv-01073-CFK Document 136 Filed 12/22/20 Page 5 of 6




      158, 161 (3d Cir. 2004) (citations omitted). The Court finds that Defendants are

      not the prevailing party for the purposes of Fed. R. Civ. P. 54(d)(1) and are

      therefore not entitled to costs.1

IV.       CONCLUSION

             For the foregoing reasons, this Court will deny Defendants’ Motion for

      Review of the Clerk’s Denial of Taxable Costs to Defendants. An appropriate

      order will follow.

                                                           BY THE COURT:

      DATED: December 22, 2020_                            Chad F. Kenney________
                                                           CHAD F. KENNEY, J.




      1
       The Court did find judgment in favor of Defendants against Plaintiff Ya-Tang Chi. ECF No.
      125. However, the costs associated with defending against Plaintiff Ya-Tang Chi’s claims were
      substantially the same as against all Plaintiffs, and the Bill of Costs does not reflect any costs
      specifically incurred as to Plaintiff Ya-Tang Chi. ECF No. 126. Therefore, the Court find that
      Defendant is not entitled to any costs as to Plaintiff Ya-Tang Chi.
Case 2:17-cv-01073-CFK Document 136 Filed 12/22/20 Page 6 of 6
